Citation Nr: 0316168	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  97-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a left 
ankle injury.

2. Entitlement to service connection for osteoarthritis.

3. Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
February 1959 and from June 1964 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for osteoarthritis, 
denied an increased rating for hypertension, and denied 
entitlement to a total disability rating.  The appeal also 
arises from a December 1997 rating decision, which denied 
service connection for residuals of a left ankle injury.

In October 1999, the veteran testified before a member of the 
Board who is no longer employed at the Board.  In July 2000, 
the Board remanded the case to the RO for additional 
development.  In June 2003, the veteran was advised of his 
right to another hearing before a current member of the 
Board.  He indicated that he did not desire another hearing.  

The claims for an increased rating for hypertension and for a 
TDIU will be addressed in the REMAND portion of the decision.  

In October 2001, a VA examiner related osteoarthritis of the 
"back" to active service; however, it is not clear that the 
examiner meant to include the cervical spine.  Moreover, it 
is not clear whether the veteran desires to claim service 
connection for arthritis of the cervical spine.  The Board 
therefore refers the cervical spine issue to the RO for 
clarification and further action as needed.  


FINDINGS OF FACT

1.  The veteran was an Army paratrooper during active 
service.  

2.  Service medical records indicate that in February 1966 
the veteran twisted his left ankle and in January 1970 he 
fractured the left 5th metatarsal and re-injured his left 
ankle, although there was no residual disability of the left 
ankle upon separation in 1971.

3.  Left ankle osteoarthritis was first shown in 1994.  

4.  Medical evidence relates the veteran's osteoarthritis of 
the left ankle to a service-connected foot fracture and to 
parachuting during active service.

5.  Medical evidence relates osteoarthritis of the 
lumbosacral spine, hips, and knees to the veteran's military 
service as a paratrooper and/or to osteoarthritis of the left 
ankle.


CONCLUSIONS OF LAW

1.  Left ankle osteoarthritis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Osteoarthritis of the lumbar spine, the hips, and the 
knees was incurred in active service.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD-214 reflects that he served in the Infantry, 
that he was an Army medical specialist, and that he received 
the Parachute Badge, among other medals and decorations.  

The veteran's service medical records (SMRs) reflect that he 
complained of a twisted left ankle in February 1966; however, 
there is no further mention of this injury.  He was injured 
in an auto accident on August 16, 1968, causing a bruised 
right tibia and upper extremity injuries.  The report notes 
subcutaneous hematomas over both anterior tibias.  Leg X-rays 
were normal.  The impression was bruises as described.   

A 3rd Field Hospital orthopedic clinic record dated February 
16, 1970, reflects that the veteran slipped playing 
volleyball with injury to the left ankle and that X-rays had 
shown a fracture at the base of the 5th metatarsal (MT).  An 
SMR dated February 20, 1970, further indicates that the 
veteran sustained a closed fracture of the left 5th MT on 
January 17, 1970, while playing volleyball and that he was 
evacuated to Japan in a short leg cast.  X-rays had shown an 
avulsion fracture of the 5th MT.  He remained in a walking 
cast until March 9, 1970.  He progressed to full weight-
bearing ambulation and was ready for duty by middle March.

An October 1971 separation examination report reflects no 
residual disability of the left foot or ankle.

In an April 1972 rating decision, the RO granted service 
connection for residuals of a fracture of the left fifth MT 
and assigned a noncompensable rating, effective December 15, 
1971.

In July 1972, VA X-rays showed an old, un-united fracture of 
the base of the fifth MT.  There was a moderate gap between 
the fragments and no evidence of callus.  A July 1972 VA 
examination report reflects that the left foot was normal.

In a January 1973 rating decision, the RO granted a 10 
percent rating for residuals of a fracture of the left fifth 
MT, effective December 15, 1971.

June 1975 VA X-rays showed an old fracture of the base of the 
fifth MT.  The X-ray report notes that a rather large 
fragment had separated and rotated 90 degrees.  The fragments 
appeared to be in contact, but it could not be ascertained if 
union had taken place.  Other foot bones appeared normal.  

The veteran requested an increased rating for the left leg in 
August 1994.  The RO obtained VA outpatient treatment reports 
that reflect a complaint of pain in multiple joints in July 
1994.  A July 1994 report reflects a complaint of back, hip, 
and knee pain ongoing for 4 years.  X-rays showed minor 
degenerative disease; however, the report does not mention 
the location.  A follow-up July 1994 consultation report 
notes that the veteran reported painful hips, knees, left 
ankle, and left MT as well as low back pain.  The examiner 
noted mild scoliosis, no kyphosis, and mildly increased 
lordosis.  The left foot had normal range of motion in all 
planes.  The hips had good range of motion.  The impression 
was chronic pain syndrome due to poor body mechanics and poor 
muscle tone.  Another report reflects that in August 1994, 
the veteran reported pain in the ankle and knee.  The veteran 
underwent VA physical therapy thereafter.  An October 1994 
physical therapy note contains an assessment of degenerative 
joint disease/osteoarthritis. 

In a November 1994 decision, the RO denied an increased 
rating for the left foot.  

In October 1996, the veteran applied for a total disability 
rating for a TDIU.  In his claim, he referred to hypertension 
and to "orthopedic conditions" that prevented him from 
working.  Along with that claim, he submitted a September 
1996 letter from David McLeod, M.D., of the Richmond Health 
Care Group, who reported that the veteran had long-standing 
osteoarthritis.  Dr. McLeod noted that the veteran's 
complaints of joint pain began while he was in service, that 
the osteoarthritis pain had progressively worsened, and that 
the veteran had increased difficulty handling the emotional 
stress he encountered in his position as a manager at the 
Post Office.  

In November 1996, the RO received additional VA outpatient 
treatment reports reflecting treatment at various times 
during 1995 and 1996.  According to these reports, in 
February 1995, a VA rehab clinic referred the veteran for a 
rheumatology consultation for complaints of joint pains.  He 
reported that shoulder, knee, ankle, and lower back pains 
were worsening.  The report notes that 1991 X-rays showed 
mild degenerative joint disease and degenerative changes in 
the knees and 1994 X-rays showed degenerative joint disease 
of C2 through C4, scoliosis of the lumbar and dorsal spines, 
and mild degenerative joint disease of the hips and knees.  
The impression was osteoarthritis, not controlled with 
medication.  The examiner noted that nothing in the 
examination suggested rheumatoid arthritis, but that the 
veteran did have some stiffness in the morning hours.  

In November 1996, the RO received correspondence from the 
veteran's elected representative wherein the veteran 
requested increased benefits for all service-connected 
disabilities. 

In March 1997, the RO denied service connection for 
osteoarthritis inter alia.  The decision determined that the 
osteoarthritis claim was not well grounded, as there was no 
evidence of a link between active service and osteoarthritis.  

In March 1997, the veteran submitted a notice of disagreement 
(NOD).  In his NOD, he argued that the RO did not adequately 
consider role that his Army parachuting had played in the 
development of osteoarthritis.  He reported that he made over 
160 parachute jumps during active service. 

In a letter dated and received in June 1997, the veteran 
again expressed disagreement with the RO decision and noted 
that he had fractured his left foot in active service.  In a 
separate letter dated and received in June 1997, the 
veteran's spouse recalled that while the veteran was in 
Vietnam, the Red Cross had notified her that the veteran had 
injured his left foot and his left ankle.  

In an August 1997 letter to his elected representative, the 
veteran mentioned that his foot and ankle had never healed 
properly.  

In October 1997, the RO associated additional VA outpatient 
treatment reports with the claims files.  According to a 
February 1989 report the veteran had excruciating pain in the 
left ankle and knee that went up the left leg.  An orthopedic 
consultation was scheduled; however there is no follow-up 
report.  An October 1990 request for an orthopedic 
consultation notes that the veteran had a service-connected 
left foot disability that caused him to walk leaning to the 
right side and that he had subsequently developed right foot 
pain.  He was to be evaluated in December 1990.  

In November 1997, the veteran requested service connection 
for residuals of a fracture of the left ankle.  He asserted 
that he fractured the left ankle at the same time that he 
injured his foot in January 1970, while serving in Vietnam.  
He also asserted that this injury prevented him from making 
any more parachute jumps.

Also in November 1997, the veteran submitted his substantive 
appeal.  In his appeal, he argued that his official record of 
parachute jumping was certainly evidence related to his 
osteoarthritis.  He also reported that in addition to his 160 
parachute jumps, the parachute landing fall (PLF) training 
itself was so arduous as to provide a basis for service 
connection, and he recalled that the jumps and the PLF 
training were done with considerable additional weight and 
gear attached to his body.  The veteran also argued that Dr. 
McLeod's findings are based on documented history contained 
in the claims folder regardless of the doctor's limited 
access to the medical history.  

In January 1998, the veteran submitted an NOD to the December 
1997 RO rating decision.  He argued that his SMRs showed both 
a left foot injury and a left ankle/ tibia/fibula injury in 
an August 1968 auto accident and that re-injury to the left 
ankle was specifically noted in a February 16, 1970, 
orthopedic examination report.  

In December 1998, the RO issued an SOC on the left ankle 
claim reflecting that there was no evidence of a left ankle 
fracture in the SMRs. 

The veteran testified in October 1999 that he began seeing 
Dr. McLeod for generalized osteoarthritis about 5 years 
earlier.  His knees, ankle, foot, and back were the chief 
problems.  His ankle swelled and VA gave cortisone injections 
in the knee.  He testified that his foot and ankle had hurt 
ever since active service.  He testified that every 
paratrooper whom he had ever known had orthopedic problems of 
the lower extremities.  He testified that he fractured his 
left ankle in Vietnam in a PLF during his second tour there, 
when he was acting as an advisor to a Vietnamese unit.  He 
testified that that he was evacuated to Japan for the ankle 
fracture and that he would not have been evacuated for an MT 
fracture.  He testified that he went from a cast to a 
wheelchair to crutches over a six-month period and was then 
sent home.  

In an October 1999 letter, Dr. McLeod stated that the 
veteran's current disability from generalized osteoarthritis 
of the left ankle was "clearly related to his initial 
fracture sustained while on active duty in Viet Nam and the 
cumulative trauma he sustained during [his] 13 1/2 years as a 
paratrooper in the United States Army."  Dr. McLeod further 
stated that the veteran had developed more generalized 
osteoarthritis over the ensuing years involving his 
lumbosacral spine, hips, and knees.  

In a November 1999 VA outpatient treatment report, a 
physician at the Richmond VA Medical Center reported, 
"Patient has had a long history of DJD.  He was a 
paratrooper in the service, and certainly this is a high risk 
occupation for early onset of DJD, particularly of the spine 
and the lower extremities which this patient has".  

As noted in the introduction, in July 2000, the Board found 
the claims for service connection for residuals of left ankle 
injury and for osteoarthritis to be well grounded and 
remanded the case for additional development.  

In July 2000, William Jiranek, M.D., of Tuckahoe Orthopaedic 
Associates, LTD., reported having cared for the veteran for 
osteoarthritis of both knees.  Dr. Jiranek also reported that 
the veteran's arthritis was compatible with trauma from 
parachute jumping and that the veteran also had arthritis in 
the hips and lumbar spine.  

In July 2000, Dr. McLeod reported that the veteran's 
arthritis involved the knees and ankle primarily and was 
posttraumatic arthritis related to the veteran's remote 
activities as a paratrooper in the military.  Dr. McLeod also 
opined that these disorders had completely disabled the 
veteran from working for the past several years.  

In August 2000, the veteran wrote to his elected 
representative about his appeal and mentioned that he would 
not have been removed from his tour in Vietnam for a simple 
foot fracture, and that his medical evacuation was itself 
evidence of an ankle fracture also.  

In October 2000, the RO wrote to the veteran requesting that 
he send in any additional medical evidence and offering to 
assist in obtaining that evidence.  

In December 2000, Dr. Jiranek sent a letter to VA in which he 
repeated the contents of his July 2000 letter.  

In May 2001, Dr. McLeod forwarded addition treatment records 
that include previously submitted letters and additional 
reports dated in 1995 and 1996.  A May 1994 report notes that 
X-rays showed mild degenerative joint disease of the hips and 
knees, but joint spaces appeared to be well preserved.  A 
December 1994 report notes that the veteran was informed that 
his diagnosis was probable osteoarthritis and not rheumatoid 
arthritis.  An April 1995 report reflects that the veteran 
reported an arthritis flare-up and that he felt that he could 
not work due to right knee pain. 

The veteran underwent a VA compensation and pension 
examination of the joints in October 2001.  The examiner 
noted that a review of the claims files yielded a record of a 
left 5th MT fracture in January 1970 that developed into a 
non-union later on.  The examiner found no evidence of a left 
ankle fracture or injury.  The examiner noted that current X-
rays showed a non-union of the styloid process at the base of 
the MT of the left foot.  The X-rays also showed a few 
ossicles or either non-healed bony avulsions or ligaments 
around the medial aspect of the left ankle.  The examiner 
opined that there was no evidence of left ankle 
osteoarthritis.  The examiner also stated the following:

It appears from history that the patient who was a 
paratrooper and is well known with paratroopers 
especially with repetitive jumps that they can 
sustain repetitive trauma to joints and weight 
bearing joints are the ones that sustain that 
repetitive trauma and can results in early 
development of traumatic arthritis involving 
multiple areas.  Since it has been documented that 
he has osteoarthritis of is [sic] hips, knees, and 
back I do believe that the numerous jumps that he 
has performed is a contributing factor.  

The examiner further opined that the service-connected left 
foot would not preclude employment, but if service connection 
were established for the numerous joints discussed above, 
then the veteran's ability to work would be limited.  The 
examiner felt that the veteran could not do anything that 
requires repetitive bending, lifting, pushing, or pulling and 
prolonged walking, standing, kneeling, squatting, or 
climbing.   

In May 2002, the RO issued a supplemental statement of the 
case (SSOC) continuing the denial of service connection for a 
left ankle injury on the basis that no current left ankle 
disorder was related to active service.  The SSOC does not 
mention the claim of service connection for osteoarthritis.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In an October 2000 
letter to the veteran, the RO accomplished this notification.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims because the decision below is 
favorable to the veteran and it appears that VA has largely 
met its notice and duty to assist obligations under the new 
law and new implementing regulations.

In a May 2002 SSOC, the veteran was notified of the 
provisions of the VCAA.  In earlier decisions and SOCs, he 
was notified of the laws and regulations governing service 
connection.  He has been advised of the evidence considered 
in connection with his claims, and what evidence that is 
potentially probative or not probative of the claims.  38 
C.F.R. § 3.159(b)(1), (e).  The RO has attempted to obtain, 
and has associated with the claims file, all pertinent 
service records, VA medical records, and the private medical 
records identified by the claimant.

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  38 C.F.R. § 3.307 (2002).  The factual basis may be 
established by medical evidence, competent lay evidence, or 
both.  38 C.F.R. § 3.307(b).  Arthritis is a chronic disease.  
38 C.F.R. § 3.309(a).  

The Board finds that the veteran twisted his left ankle in 
1966 and re-injured the left ankle again in January 1970, 
although no left ankle fracture is mentioned in the SMRs.  
The Board is of the opinion that had the left ankle been 
fractured in 1970, the SMRs would mention it.  Thus, although 
the veteran recalled a left ankle fracture, that fact remains 
in question.  The Board also notes that the veteran reported 
that the ankle fracture occurred during parachute jump in 
Vietnam, which might be construed as a combat claim.  See 
38 U.S.C.A. § 1154(b).  Regardless, a separation examination 
report notes that there was no residual of any left ankle 
injury at the time of separation.  Therefore, whether the 
left ankle injury was a fracture or some other injury is not 
significant at this point, as there was no residual 
disability of the left ankle at the time of separation.  What 
is significant is that medical evidence now tends to relate 
left ankle osteoarthritis to the in-service ankle injury or 
to the service-connected left foot MT fracture. 

Although no left ankle disorder was shown at the time of 
separation, there is medical evidence of current left ankle 
osteoarthritis.  First, an October 1994 VA physical therapy 
note reflects degenerative joint disease or osteoarthritis of 
the left ankle.  Second, in October 1999, Dr. McLeod 
mentioned that the veteran currently had generalized 
osteoarthritis of the left ankle.  The October 2001 VA 
examination report mentions that X-rays showed a few ossicles 
or either non-healed bony avulsions or ligaments around the 
medical aspect of the left ankle.  Resolving any remaining 
doubt on this issue in favor of the veteran, the Board finds 
that it is at least as likely as not that the veteran has 
left ankle osteoarthritis.  Concerning the date of onset of 
osteoarthritis, however, any arthritis appears to have been 
first mentioned in 1989 and there is no evidence that it was 
manifested to a degree of 10 percent within a year of 
discharge from active service.  Thus, presumptive service 
connection for arthritis under 38 C.F.R. §§ 3.307 and 3.309 
are not available.  

The Board also finds satisfactory evidence tending to relate 
left ankle osteoarthritis to active service.  In fact, there 
are two separate bases for service connection for left ankle 
osteoarthritis.  Dr. McLeod summed up both in his October 
1999 letter, in which he related generalized left ankle 
osteoarthritis to the service-connected foot fracture, and to 
parachuting in the military.  Thus, resolving any remaining 
doubt on the issue in favor of the veteran, the Board finds 
that the evidence favors service connection for 
osteoarthritis of the left ankle.  

Concerning service connection for osteoarthritis of the 
lumbar spine, the hips, and the knees, the Board notes that 
Drs. Jiranek and McLeod and the October 2001 VA examiner have 
related osteoarthritis of multiple joints to parachuting in 
the military.  Thus, all doctors appear to agree that this 
osteoarthritis is related to parachute jumping during active 
service.  No medical evidence tending to relate 
osteoarthritis of these joints to some other intercurrent 
cause has been submitted although a 1994 clinical report 
notes that the joint pain was due to poor body mechanics and 
poor muscle tone.  The Board therefore finds that the 
preponderance of the medical evidence favors service 
connection for osteoarthritis of the lumbosacral spine, of 
both hips, and of both knees.  Service connection for 
osteoarthritis of the lumbar spine, the hips, and the knees 
must therefore be granted.  


ORDER

1.  Service connection for residuals of a left ankle injury 
is granted.

2.  Service connection for osteoarthritis of the lumbar 
spine, the hips, and the knees is granted.



REMAND

Given the veteran's long history of poorly controlled 
hypertension, the potential for a higher rating under 
Diagnostic Code 7007 must be explored.  Thus, any evidence of 
cardiac enlargement is crucial to the case.  According to the 
report of the most recent hypertension compensation and 
pension examination performed in October 2001, a chest X-ray 
had been requested but the examiner could not find the 
results.  Moreover, the examiner did not comment on whether 
there was any other evidence of cardiac hypertrophy.  Thus, 
the examination report does not contain sufficient detail and 
must be returned as inadequate for rating purposes.  See 
38 C.F.R. § 4.2.  

Accordingly, this case is REMANDED for the following:

1.  The veteran's claims file should be 
returned to the examiner who performed 
the October 2001 VA hypertension 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
review the claims file and note that 
review in the examination report.  The 
examiner should determine whether there 
is any evidence of cardiac hypertrophy or 
dilation.  The examiner must set forth 
his or her findings in a legible report.  
The veteran may be reexamined for this 
purpose if necessary.  

2.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of an increased rating 
for hypertension and should reflect 
consideration of both the former and the 
revised rating criteria of Diagnostic 
Codes 7007 and 7101. 

4.  Following the above action and after 
assigning ratings for all service-
connected disabilities, the RO should 
readjudicate the claim for TDIU.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



